Citation Nr: 0512202	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-35 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as a result of herbicide exposure. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from February 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO).  


FINDING OF FACT

Diabetes mellitus was not manifested during active service or 
within one year after separation from service, and is not 
shown to be causally or etiologically related to herbicide 
exposure during active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not due to herbicide exposure in service.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a November 2001 letter, prior to the initial adjudication 
of his claim, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  He was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received.  
The Board also finds that the veteran was essentially 
informed that he could either submit or ask VA to obtain any 
evidence that he wanted considered in connection with his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment records.  

At his February 2005 personal hearing, the veteran reported 
that he was exposed to Agent Orange while aboard the U.S.S. 
Kearsarge in 1969.  He maintained that he was charged with 
loading and unloading barrels filled with herbicide, and 
cleaning the helicopters and empty barrels when they returned 
to the ship.  When asked what his job title was during 
service, the veteran stated that he was a "personnel man" 
but worked with Agent Orange due to his rank.  When asked 
whether he had any personnel records showing that he worked 
with Agent Orange during service, he reported that he did 
not.  He further asserted that he had tried to locate people 
he served with, but was unsuccessful.  Finally, the veteran 
indicated that he had no actual evidence, other than his 
testimony, that he performed duties during active service 
that exposed him to Agent Orange.  The Board notes that while 
VA has a duty to obtain evidence on the veteran's behalf, the 
United States Court of Appeals for Veterans Claims (the 
Court) has stated that "VA's . . . . 'duty to assist' is not 
a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  As the veteran has pointed to no known evidence that 
would support his claim, the Board believes that further 
development of the evidence is not warranted and the duty to 
assist has been met.

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the February 2005 personal hearing; service 
medical records; and VA outpatient treatment reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
diabetes mellitus, are entitled to service connection when 
such disease is manifested to a compensable degree within one 
year of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004).

The veteran is seeking entitlement to service connection for 
diabetes mellitus, to include as a result of herbicide 
exposure during active service.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claim and service connection therefore cannot 
be granted.

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (emphasis added).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
diabetes mellitus, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 
3.309(e) (2003).  Diabetes must be manifest to a degree of 10 
percent or more at any time after service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2003); "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

Notably, the above herbicide presumption of service 
connection attaches only to veterans who served in the 
Republic of Vietnam or in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  In a February 2002 
Report of Contact, it was noted that the veteran specifically 
stated that he did not physically enter into the country of 
Vietnam.  He maintained that he spent his entire service 
period in Vietnam on a ship in the Gulf of Tonkin.  At his 
February 2005 personal hearing, the veteran again stated that 
he never left his ship and went into the Republic of Vietnam.  
Moreover, as discussed above, the veteran has presented no 
evidence, and knows of no evidence, that would document his 
exposure to Agent Orange while aboard the U.S.S. Kearsarge in 
1969.  Absent evidence that the veteran visited the Republic 
of Vietnam or was exposed to herbicides while aboard the 
U.S.S. Kearsarge, the Agent Orange law on presumptive service 
connection is inapplicable to this case.

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of diabetes mellitus during active 
service, service medical records contain no complaints, 
treatment, or diagnosis of diabetes mellitus during active 
service.  The veteran's October 1970 Report of Medical 
Examination did not note any abnormalities of his endocrine 
system.  As such, there is no objective medical evidence of 
record indicating that the veteran had diabetes mellitus 
during active service. 

With respect to evidence of a current diagnosis of diabetes 
mellitus, VA outpatient treatment records dated January to 
April 2001 show that the veteran was diagnosed with diabetes 
mellitus on several occasions.  In March 2001, it was noted 
that the veteran's diabetes mellitus was initially diagnosed 
in July 1999.  In a January 2005 VA medical opinion, it was 
noted that the veteran currently had diabetes mellitus; 
however, the opinion did not include a statement as to the 
etiology of the veteran's diabetes mellitus.  

While the veteran has been diagnosed with diabetes mellitus, 
no medical professional has offered an opinion as to its 
etiology or commented on the veteran's active service.  At 
his February 2004 personal hearing, when asked whether he 
thought his diabetes mellitus began during active service, 
the veteran stated that he did not believe it had.  He also 
opined that he did not have diabetes mellitus within one year 
of separation from service.  He further stated that he had no 
additional evidence to submit in support of his claim.  In 
sum, the veteran has submitted no medical evidence regarding 
treatment of his diabetes mellitus during active service or 
within one year thereafter.  Absent a medical opinion linking 
the veteran's current diabetes mellitus to active service, 
service connection is not warranted and the veteran's claim 
must be denied.  

To the extent that the veteran contends that he has diabetes 
mellitus that is related to active service, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.




ORDER

Service connection for diabetes mellitus is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


